PER CURIAM.
The plaintiffs, Ronnie E. McCloud, a minor, and Marion E. McCloud, appeal an order granting summary judgment to the defendant, Charles Hall, in a medical malpractice action. The trial court granted the motion for summary judgment on the grounds that the suit was filed more than four years after the cause of action accrued.
A careful study of the record discloses that cause of action is barred by the statute of limitations; that there was no concealment of the injury, and as a result there was no genuine issue of material facts. Accordingly, as a matter of law the cause of action was barred.
Affirmed.
ALLEN, C. J., ANDREWS, J., and STEPHENSON, GUNTER, Associate Judge, concur.